                                                                                       Michael C. Marsh

                                                                                            Akerman LLP
                                                                                Three Brickell City Centre
                      MEMO ENDORSED                                          98 Southeast Seventh Street
                                                                                               Suite 1100
                                                                                        Miami, FL 33131

                                                                                         T: 305 374 5600
                                                                                         F: 305 374 5095
                                       November 13, 2019


VIA ECF

The Honorable Ona T. Wang
Magistrate Judge
United States District Court
Southern District of New York
500 Pearl Street, Courtroom 20D
New York, NY 10007

Re:      ExpertConnect, LLC, v. Mayokia Fowler, et al. Case No. 18-cv-4828 (LGS) (OTW)

Dear Judge Wang:

Our firm represents Plaintiff/Counter-Defendant, ExpertConnect, LLC, and Third-Party
Defendants Eric C. Broyles and Chris G. Gaudioso (collectively “Third-Party Defendants”), and
we write to request an extension for the parties’ November 15, 2019 joint status letter.

Our firm was retained by Third-Party Defendants’ insurance carrier to represent ExpertConnect,
and Messrs. Broyles and Gaudiso, in the third-party complaint and counter-claims [ECF No.
156] that were filed on July 19, 2019. Since then, our firm and Third-Party Defendants’
insurance carrier have been unable to come to an agreement on the hourly rates for Akerman to
continue representing the Third-Party Defendants in this matter. As such, it is uncertain whether
our firm will remain in the case. We need additional time to resolve this issue, and if necessary,
for Third-Party Defendants to obtain substitute counsel.

Currently, the parties’ joint status letter is due November 15, 2019. We request that the deadline
for the joint status letter be extended to November 22, 2019.

We have conferred with counsel for the other parties in this matter and they have consented to
this request for extension. In light of these circumstances, we have also submitted a letter to
Judge Schofield requesting an extension for our reply brief in support of our motion to dismiss.
Third-Party Defendants have not made any prior requests for an extension of time for the
November 15, 2019 joint status letter.

         Thank you for Your Honor’s consideration.


akerman.com
50802064;1
                                   Sincerely,

                                   s/Michael C. Marsh
                                     Michael C. Marsh
cc:      Richard Alan Roth
         Stanislav Sharovskiy
         Daryl Earl Davis       Application GRANTED. Joint status letter due
                                November 22, 2019.

                                SO ORDERED.




                                _____________________________
                                Ona T. Wang           11/14/19
                                U.S. Magistrate Judge




                                      2
50802064;1
